Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 8, 2022

                                       No. 04-22-00186-CV

                                 IN THE MATTER OF M.A.A.

                       From the 436th District Court, Bexar County, Texas
                                Trial Court No. 2020JUV00120
                             Honorable Lisa Jarrett, Judge Presiding


                                          ORDER
         Appellant’s brief was originally due by June 15, 2022 and was not filed. On June 22,
2022, this court notified appellant’s attorney, Patrick B. Montgomery, of the deficiency by letter.
In our letter, we instructed Mr. Montgomery to file a written response stating a reasonable
explanation for the delay within ten days. Our letter stated that if we did not receive an adequate
response, we would abate this appeal to the trial court for an abandonment hearing and may
initiate contempt proceedings. See TEX. R. APP. P. 38.8(b)(2), (b)(4). As of the date of this order,
we have not received the brief, a motion for extension of time to file the brief, or the response
required by our June 22 letter.

        We therefore ORDER Patrick B. Montgomery to file appellant’s brief by July 18, 2022.
If neither the brief nor an extension of time to file the brief is filed by the date ordered, we will
abate this appeal to the trial court for an abandonment hearing without further notice, and the
trial court will be asked to consider whether sanctions are appropriate. See id.



                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of July, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court